Filed 10/27/14 P. v. Lawson CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B255720

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA091962)
         v.

STEVEN LAWSON,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Jesse I. Rodriguez, Judge. Affirmed.


                   Tracy A. Rogers, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.




                                       __________________________
       A jury convicted Steven Lawson of inflicting corporal injury to a cohabitant (Pen.
Code, § 273.5 subd. (a)) and found true he had personally used a deadly or dangerous
weapon to commit the offense (Pen. Code, § 12022, subd. (b)(1)). In a bifurcated
proceeding, the trial court found Lawson had suffered a prior serious or violent felony
conviction for third degree robbery in Alabama within the meaning of the three strikes
law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and Penal Code section
667, subdivision (a) and he had served four separate prison terms for felonies (Pen. Code,
§ 667.5, subd. (b)). The court sentenced Lawson to an aggregate state prison term of 16
years: a term of six years (the three-year middle term doubled under the three strikes law)
for inflicting corporal injury to a cohabitant, plus one year for the deadly weapon
enhancement, plus five years for the serious felony enhancement, plus one year for each
of the four prior prison term enhancements.
       Lawson appealed, contending his prior Alabama conviction for third degree
robbery does not qualify as a serious or violent felony for purposes of the three strikes
law or as a serious felony for purposes of Penal Code, section 667, subdivision (a)(1).
This court affirmed the judgment, vacated the sentence and remanded for further
proceedings on whether, notwithstanding the differences between the California and
Alabama robbery statutes, the conduct underlying Lawson’s robbery conviction in
Alabama would also violate California’s robbery statute. (People v. Lawson (Oct. 7,
2013, B243915) [nonpub. opn.].)
       On remand, the People elected not to proceed on the prior conviction allegations,
and the trial court granted Lawson’s motion to dismiss the prior strike and prior serious
felony allegations. The court sentenced Lawson to an aggregate state prison term of eight
years: the middle term of three years for inflicting corporal injury to a cohabitant, plus
one year for the deadly weapon enhancement, plus one year for each of the four prior
prison term enhancements. This appeal followed.
       We appointed counsel to represent Lawson on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On July 31, 2014,
we advised Lawson he had 30 days within which to personally submit any contentions or

                                              2
issues he wished us to consider. On August 28, 2014, we received a nine-page hand
printed supplemental brief in which Lawson appears to contend the evidence was
insufficient to support the conviction, the prosecutor committed misconduct at trial, his
defense counsel provided ineffective assistance and the trial court deprived him of his
constitutional right to present a defense.
       We reject Lawson’s claims as an unauthorized effort to appeal a second time from
the 2012 judgment. (People v. Senior (1995) 33 Cal. App. 4th 531, 537-538.) We have
examined the record and are satisfied Lawson’s appellate attorney has fully complied
with the responsibilities of counsel and no arguable issue exists. (Smith v. Robbins
(2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly (2006)
40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                      DISPOSITION
       The judgment is affirmed.




                                                                             WOODS, J.


We concur:




              PERLUSS, P. J.




              ZELON, J.




                                             3